AO 245B(Re\i'. ()Z/I S] .liidgment in a Ci‘iminal Case
Sheet l

 

UNiTED STATEs DisTRiCT CoURT

Southern District of Mississippi

  

 

 

 

 

 

UNITED STATES OF AMERlCA §
V ) JUDGMENT lN A CRll\/IINAL CASE
LElF DASCO § Case Nurnber: l:lScrl lLG-RHW-OOl

) Usivi Niimber; 20756-043
)
) Ellen Maiei' Allred
) Defendarit's Attoi'riey

THE DEFENDANT:

lZi pleaded guilty to count(s) COunt 3 Oftlie lndictment

l:| pleaded nolo contendere to count(s)

Which was accepted by the coui‘t.
|:l was found guilty on count(s)
after a plea ofnot guilty.
The defendant is adjudicated guilty of these ot`fenses:
Title & Sectiou Nature of Ot'feuse Offense Ended Count
21 U.S.C. § 841 (a)(1) Possessiori With |ntent to Distribute Five Grams or l\i‘|ore of 07!15!2015 3
Actua| Methamphetamine
Tlie defendant is sentenced as provided iri pages 2 through j ______ 7 of this judgment The sentence is imposed pursuant to

the Seutencing Refei'rn Act of 1984.

l:l The defendant has been found not guilty on count(S) ____

g Count(s) 'l and 2 |:l is EI are dismissed on the motion ofthe United States.

 

_ _ lt is ordered that the defend_ant_niust notify the Un_ited States attorney for this district within 30 da s of _any change of name, residence
or mailing address until_all fines, restitution`_costs. and special assessments imposed by this judgment are fu ly paid. lt` ordered to pay restitution
the detendant must notify the court and United States attorney of material changes in economic circumstances

November 27, 201

Date of Impositioi -

    
  
 

 

Sigriature'of"ludgy

The Horiorab|e Louis Guirola Jr., U.S. District Judge

Nillll€ and Tl{l€ OE .lud=,']e
/

Date

 

 

AO 2453{[{€\-'. ()2/|8) .ludgmcnt iii a Criiuinal Case

Shcet 2 _ lmprisoniiicnt

 

 

Judgment 7 7 Page j 2 of 7
DEFENDANT; LEIF DASCO
CASE NUi\/IBER: i;isci-i iLG-RHW-ooi

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:

seventy-eight (78) months as to Couiit 3 ofthe ludictinent.

m The court makes the following recommendations to the Bureau ofPriSons:
The Court recommends that the defendant be designated to the facility closest to his home. specifically FCI Yazoo City for which he is
eligible. lt is further recommended that the defendant be allowed to participate in any drug treatment program available iii the Bureau of
F‘risons for which he is eligiblel

g The defendant is remanded to the custody of the United States l\/[arshal.

|:l The defendant shall surrender to the Uiiited States l\/Iarshal for this disti“ict:

|:l at _ |:l a.rn. [:l p.m. on

 

|:l as notified by the United States Marshal.

l] The defendant shall Surrender for service of`seiitence at the institution designated by the Bureau of Prisons:

E before

 

l:l as notified by the United States Marshal.

l:| as notified by the Probation or Pretrial Services Office.

 

§
RETURN
l have executed this judgment as follows:
Defendant delivered on _ __ _ to
a _ _ ii______ _ _ _____ , With a certified copy of`thisjudgment.
j in 'U'N`iti§o'$TAii§§¢MXr{sri/m_nn
BY

 

DEPU'IY UNI`l`ED S`l`A`l`ES MARSHAL

/\() 245[3(Rev. 02/18} Jui|gmciii iii a C‘riminal C`ase
Shect 3 j Supeivised Release

 

judgment Page 3 j of _ _7

DEFENDANT: LEIF DASCO
CASE NUMBER: i:is¢ri iLG-Riiw-oiii
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release fora term of t

five (5) years as to Count 3 of the Indictment.

MANDATORY CONDlTIONS

Yoii must not commit another federal__ State or local crime.
You must not unlawfully possess a controlled substance

LJJ l'd i_

You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter1 as determined by the court.

|:| The above drug testing condition is suspended. based on the coiirt's determination that you
pose a low risk of future substance abuse retreat ifappiiccihie_i
4. |:] Yoii must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663/ii or any other statute authorizing a sentence of
t'€S'[i|;tlinl'l. (t'!iec‘k ifr.'p;)fir'nfii'g_)

5_ |Zl You must cooperate in the collection of DNA as directed by the probation officer. (ciieck ifappii'caei'e)

6~ l:l You must comply with the requirements ofthe Sex Offender Registration and Notification Act (34 U.S.C. § 20901. er seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside. woi'k, are a student, or were convicted of a qualifying offense (i-heck y'applicahi‘e)

7 _ |:| You must participate in an approved program for domestic violence. (check ifappii'criai'e)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

A() 245B(Rc\‘. ()2/18) .ludgmcnt in a C.`riminal Case

Sheet 3A _ Supcrvised Release

 

 

ludgnient_Page _ 4 Gf __ ._.7

DEFENDANT: LEIF DASCO
CASE NUMBERf i;isci»i iLo-RHw-oai

STANDARD CONDITIONS OF SUPERVISION

As part ofyour supervised release, you must comply with the following standard conditions ofsupervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition

13.

You must report to the probation office in the federaljudiciai district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instiucted.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officei'.

You must answer truthfully tiie questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the changel If notifying
the probation officer in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72
hours ofbecoming aware of a change or expected change

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment1 unless the probation officer excuses you from
doing so. 1f you do not have hill-time employment you must ny to find full»time employment, unless the probation officer excuses
you from doing so. lf you plan to change where you work or anything about your work (such as your position or yourjob
r€SpOHSibiliti€S), you must notify the probation officer at least 10 days before the change lf notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72 hours of
becoming aware of a change or expected change

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

1f you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not oWn, possess, or have access to a firearm. animunition._ destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

lf the probation officer determines that you pose a risk to another person (including an organization)_ the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about tlie risk.

You must follow the instiuctions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Oi)ei'ri`eii-' ofPi'o/)ni‘i`i)ri aiia' Siipervi'sen'
Re[errse Ci)iirli'ti'oirs. available at: u'\vw,uscoui.ts.aov.

Defendant's Signature _ _ ___ Date

 

A(`) 245BtRc\-. llZ/lfi) Judgincnt in a L`riniinal C`asc

Sheet 3D Supervised Release
.tudginentil’age 5___ __ of 7

DEFENDANT; LE;F pasco
CASE NUMBER-' 1;lseniLG-RHw-001

l\.J

b1

SPECIAL CONDITIONS OF SUPERVISION

. The defendant shall participate in a program oftesting and/or treatment for alcohol and drug abuse as directed by the United States

Probation Officer. 1f enrolled in an alcohol or drug treatment program1 the defendant shall abstain from consutiiing alcoholic
beverages during treatment and shall continue abstaining for the remaining period ofsupervision. The defendant shall contribute to
the cost oftreatment in accordance With the probation office co-payment policy.

. ln the event that the defendant resides in, or visits, a jurisdiction where marijuana or marijuana products have been

approved, legalized, or decriminalized, the defendant shall not possess, ingest, or otherwise use marijuana or marijuana products
unless prescribed by a licensed medical practitioner for a legitimate medical purpose.

. The defendant shall not possess. ingest, or otherwise use a synthetic narcotic unless prescribed bya licensed medical

practitioner for a legitimate medical purpose

. The defendant shall not incur new credit charges or open additional lines of credit without the approval of the probation office,

unless the defendant is in compliance with the installment paymentschedule.

. The defendant Shall provide the probation office with access to any requested financial information

. The defendant Shall submit his person` house, residence, vehicle, papers, property,electronic communication devices, or

office to a search conducted by a United States Probation Officer. Fai|ure to submit to a search may be grounds for revocation
of release The defendant shall warn any other occupants that the premises may be subject to searches pursuant to this Conditlon.
An officer may conduct a search pursuant to this condition only when reasonable suspicion exists that the defendant has
violated a condition of his supervision and that the areas to be searched contain evidence ofthis violation Any search must be
conducted at a reasonable time and in a reasonable manner.

A() 245[}(Rc\-'v 02/18) .ludgment in a C`riminal Casc
Shect 5 _ Criminal Monetary Penalties
.ludgment j Page _6__ of _ _7
DEFENDANT; LE'F D-'-\SCO
CASE NUi\/IBER: l:l Scrl lLG-RHW-OOl

CRIMINAL MONETARY PENALT]_ES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment .]VTA Asscssmcnt* F inc Restitution
TOTALS 3 IOO.UO S S 5,000.00 S
l:l The determination Oi`restitution is deferred until _ _ _ . An Amc_»nded Jndgmeiii iii a Cri'mnial Cnse(A0245C) will be entered

after such determination
l:\ The defendant must make restitution ( including community restinition) to the following payees in the amount listed below.

if the defendant makes a partial payment, each pa ee shall receive an approximately rogortioned payment, unless specified otherwise in
the_priority order or percentage payment column elow. However, pursuant to 18 _S_ _ § 3664(1)1 ali nonfederal vlctlms must be paid
before the United States is paid.

Name of Payee Total Loss"‘* Restitution Ordered Prioritv or Pcrcentaoe
TOTALS t _W) 5 _ ____000

Restitution amount ordered pursuant to plea agreement 3

The defendant must pay interest on restinition and a fine ofmore than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C_ § 3612{fi. All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

§ The court determined that the defendant does not have the ability to pay interest and it is ordered that:
§ the interest requirement is waived for the g fine I___l restitution

|:] the interest requirement for the |:| fine El restitution is modified as follows:

* Justice for Victims ofTrafficl<ing Act of 20 15_ Pnb. L. No. l 14*22_
** Findings for the total amount oflosses are required under Chapters 109A. l 101 l tOA_ and l 13A of Title 18 for offenses committed on or
after September 13, 1994, but before Apri123. 1996.

AO 24513(1{€\. lll/l£) _liidgnicnt in a Criininal Casc
Sheet o Sc hedule of Payinents

 

 

ludgmcnt _ Page 7 of j 7
DEFENDANT: LE[F DASCO
CASE NUMBER¢ i;isei-iico-RH\,v-i)i)i
SCHEDULE OF PAYMENTS
1--1aving assessed the defendant"s ability to pay, payment of the total criminal monetary penalties is due as follows:
A m Lump sum paymentof$ 5’100-00 md due iinniediately, balance due
[:| not later than , or

|:| in accordance wrthm_C-_[|D n |:| E, or [\ F below; or

B il Payment to begin immediately (may be combined with ij C, ll D, or m F below); or

C l:l Payment in equal (e.g., Weekty, monthly quarter-nu installments of $ ___ over a period of
(€-g~. iiwrrths Oi'years), to commence _ (e.g., 30 or 60 days) after the date of this judgrnent; or
D § Paymem in equai ir§g_nfh|_y _ _ (e.g., weekly monih[v, qimr!erly) installments Of no less than S 100'00 OVEl` a Q@i‘i()d Of
50 months (e_g_, months erears)` ig gomm@n¢@ days (e_g_, 30 or 60 days) after release from imprisonment to a

term of supervision; or

E l:| Payment during the term of supervised release will commence within (e_g_, 30 or 60 days) after release from

imprisonmentl The court will set the payment plan based on an assessment ofthe defendant’s ability to pay at that time; or
F m Special instructions regarding the payment of criminal monetary penalties:

The payment ofthe fine shall begin \vliilc the defendant is incarcerated fn the event that the line is not paid in full at the termination of
supervised release the defendant is ordered to enter into a written agreement with the Financial l_.itigation Unit ofthe U.S. Attorney's C)ffice
for payment ofthe remaining balance Additionally. the value ofany future discovered assets may be applied to offset the balance of
criminal monetary penalties '1`lre defendant may be included in the '1`reasury Ol`|`set Program allowing qualified federal benefits to be
applied to offset the balance ofcriinina| monetary penaltiesl

Unless _the court ha_s expressly ordered otherwise, if this judgment imposes imprisonment_ pa ment of criini nal monetary penalties is due during
th_e period of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau ofPrisons’ lnmate
Financial Responsibrlity Program_. are made to the clerk ofthe court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

l:l loint and Several

Defendant and _Co-Defend_ant Naines_ and Case Nunibers (i'rictudi‘ng defendant mmiber), 'l`otal Ainount, loint and Several Amount.
and corresponding payee, if appropriate

|:l The defendant shall pay the cost of prosecution
l:| The defendant shall pay the following court cost(s):

|:l The defendant shall forfeit the defendant’s interest in the following property to the United States:

l°ayments shall be applied in th_e followi%gForder: [l) assessnrent, (2) restitution principal._ (3) restitution interest2 (4) fine principal__ (5_) fine
llit@t€St, (6) COInmunity restitirtion, (7) .l ' A assessment, (8] penaities. and (9) costs_ including cost of prosecution and court costs.

